IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                           :   No. 72 DB 2020 (No. 46 RST 2020)
                                           :
SANH BRIAN TRAN                            :   Attorney Registration No. 311889
                                           :
PETITION FOR REINSTATEMENT                 :
 FROM INACTIVE STATUS                      :   (Northumberland County)


                                       ORDER


PER CURIAM


       AND NOW, this 13th day of July, 2020, the Report and Recommendation of

Disciplinary Board Member dated July 2, 2020, is approved and it is ORDERED that Sanh

Brian Tran, who has been on Inactive Status, has never been suspended or disbarred,

and has demonstrated that he has the moral qualifications, competency and learning in

law required for admission to practice in the Commonwealth, shall be and is, hereby

reinstated to active status as a member of the Bar of this Commonwealth. The expenses

incurred by the Board in the investigation and processing of this matter shall be paid by

the Petitioner.